Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This action is in response to the applicant's communication filed on 07/12/2022. In virtue of this communication, claims 1-12 filled on 07/12/2022 are currently pending in the instant application.  Applicants’ amendments necessitated the new grounds of rejection set forth herein; accordingly, this action is made final. 
Claims 1-6 are amended. 
New claims 10-12 have been added.

Response to Arguments
Applicant’s arguments filed 07/12/2022 with respect to claims1-10 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments filed 07/12/2022.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-6, 7-8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Ep 3115966), in view of Takemura et al. (US 2020/0349366), further in view of Komori (US 2010/0099353), Lanza et al. (US 5,938,710).

As per claim 1, An object detection device configured to be mounted on a vehicle, the object detection device comprising one or more processors configured to: (Refer to Yamada figure 2)
“obtain, from an image captured by a stereo camera, a disparity image in which each of pixels is associated with disparity;”(Refer to Yamada figure 2, ¶[0017] discloses image capturing unit 10 is a stereo camera. ¶[0031] discloses the disparity-image generating unit 42 generates disparity images that represent the disparity value, detected with regard to each image area (pixel) in the reference image, as the pixel value of each image area.)  	 “derive, from the disparity image, coordinates of objects in a world coordinate system, which is a coordinate system in real space;”(Refer to Yamada ¶[0080] discloses The three-dimensional position determining unit 49 specifies the three-dimensional position of the object that corresponds to each object area, detected by the corresponding-area detecting unit 47. Here, the three-dimensional position means the position of presence in the real space.)
“extract an object, which is one of the objects that are located in the expected traveling region in the world coordinate system;”(Refer to Yamada ¶ [0037] discloses the second U map, a unit called a thinned disparity, which is thinning of the disparity value d in accordance with the distance from the object, is used in the vertical axis. Here, it is preferable that the thinning amount of the disparity value d is set to be larger as the object is located at a shorter distance. As the object appears large if it is at a short distance, the disparity information (the number of the disparity values d) is large, and the distance resolution is high; therefore, thinning may be conducted by a large amount. Further ¶ [0076] discloses Here, "zo" is the distance between the object, which corresponds to the object area, and the subject vehicle, calculated from the minimum disparity value d min within the object area. ¶ [0079] discloses acquiring the width WO, the height Ho, and the depth Do of each object area. ¶ [0080] discloses the three-dimensional position determining unit 49 specifies the three-dimensional position of the object that corresponds to each object area, detected by the corresponding-area detecting unit 47. Here, the three-dimensional position means the position of presence in the real space.)
“perform a human detection process on coordinates of the objects in the image” (Refer to Yamada ¶[0079] discloses acquiring the width Wo, the height Ho, and the depth Do of each object area as feature values, the object-type classifying unit 48 compares them with the prepared feature values of each object type so as to specify the appropriate object type. Here, the object types include, for example, pedestrian (child), pedestrian (adult)…)
However Yamada does not explicitly disclose the following which would have been obvious in view of Takemura “extract only a plurality of priority objects, that are located in the expected traveling region in the world coordinate system;” (Takemura, ¶[0051], discloses the parallax image stereoscopic object extraction unit 510 extracts a stereoscopic object from a parallax image. Furthermore, Figs 9-11, 13, 15, 16, and 18 discloses the object are located in the expected traveling region in the world coordinate system.¶[0052] discloses when the stereoscopic object is less than either one of the above-mentioned threshold values, the stereoscopic object is excluded from objects to be identified. On the other hand, also when the stereoscopic object exceeds a height of 220 cm or a width of 120 cm, the stereoscopic object is excluded from objects to be identified because of a high probability that the stereoscopic object is not a pedestrian. Similarly, also in the detection of a two-wheeled vehicle or in the detection of a vehicle, when the stereoscopic object is smaller than a predetermined size or larger than a predetermined size with respect to the two-wheeled vehicle and the vehicle respectively, the stereoscopic object is excluded from objects to be identified. Further see [0058-0059]. (The system shows only objects in expected traveling region of the vehicle (front view) and based on the size or position… gives priority to those with higher possibility of collision. )
 “assign priority levels to the plurality of priority objects;” (Takemura, ¶s [0051] and [0053], discloses The pedestrian detection unit 520 identifies a stereoscopic object which becomes a pedestrian candidate in order of priority by taking into account the collision of the stereoscopic object with the own vehicle. Examiner notes the passage above discloses that the priority is assigned to the object based on the possibility of collision of the stereoscopic object with the own vehicle.)
 “and sequentially perform a human detection process on coordinates of the plurality of priority objects in an order based on the assigned priority levels,” (Takemura, ¶s [0051] and [0053], discloses The pedestrian detection unit 520 identifies a stereoscopic object which becomes a pedestrian candidate in order of priority by taking into account the collision of the stereoscopic object with the own vehicle. Examiner notes the passage above discloses that the priority is assigned to the object based on the possibility of collision of the stereoscopic object with the own vehicle. The pedestrian detection (i.e. human detection) is performed in order (Sequence) of priority that are assigned to the stereoscopic objects.)
“ wherein the human detection process determines whether one or more of the plurality of priority objects is a human.” (Takemura, ¶s [0051] and [0053], discloses The pedestrian detection unit 520 identifies a stereoscopic object which becomes a pedestrian candidate in order of priority by taking into account the collision of the stereoscopic object with the own vehicle. Examiner notes the passage above discloses performing pedestrian detection (i.e. human detection) on the priority stereoscopic objects that are prioritized based on their collision possibility.)

However Yamada as Takemura does not explicitly disclose the following which would have been obvious in view of Komori “a steering angle obtainment portion configured to obtain steering angle information of the vehicle; an expected traveling region deriving portion configured to derive an expected traveling region of the vehicle in the world coordinate system from the steering angle information and dimension information of the vehicle;”(Refer to Komori ¶[0048] discloses It is also possible to calculate the expected traveling region R1 from other motion-related information, such as the vehicle speed and the steering angle.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Komori technique of road condition detection into Yamada as modified by Takemura technique to provide the known and expected uses and benefits of Komori technique over vehicle surrounding imaging technique of Yamada as modified by Takemura. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Komori to Yamada as modified by Takemura in order to detect obstacle and prevent collisions. (Refer to Komori paragraph [0004].)
However Yamada as Takemura as modified by Komori does not explicitly disclose the following which would have been obvious in view of Lanza form similar field of endeavor “the vehicle is a forklift”(Lanza Column 5 lines 34-39 discloses Forklift truck 100 has a first camera 1 which is attached to a movable fork 2 located on the front of the truck 100. Further lines 46-48 discloses the camera 1 is configured to move identically along with the fork 2 and serves to detect the presence, the position, and the orientation of a pallet. second or navigation camera 3 is located in the upper region of the truck 100 on the side of the truck 100 opposite the fork 2.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Lanza technique of automatically operating a forklift truck into Yamada as modified by Takemura as modified by Komori technique to provide the known and expected uses and benefits of Lanza technique over vehicle surrounding imaging technique of Yamada as modified by Takemura as modified by Komori. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Lanza to Yamada as modified by Takemura as modified by Komori in order to detect a load in different position and route without need of guidance along the truck. (Refer to Lanza column 1, line 23-24.)
	Claims 5 and 6 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Yamada ,Takemura, Komori, and Lanza references, presented in rejection of claim 1, apply to these claims.

As per claim 2, in view of claim 1, Yamada as modified by Takemura as modified by Komori as modified by Lanza disclose “wherein the human determination portion is configured to perform the human detection process on the coordinates of the objects in the image by giving highest priority to the priority object that is closest to the vehicle.” (Takemura, ¶s [0051] and [0053], discloses The pedestrian detection unit 520 identifies a stereoscopic object which becomes a pedestrian candidate in order of priority by taking into account the collision of the stereoscopic object with the own vehicle. Examiner notes the passage above discloses that the priority is assigned to the object based on the possibility of collision of the stereoscopic object with the own vehicle. The pedestrian detection (i.e. human detection) is performed in order (Sequence) of priority that are assigned to the stereoscopic objects.)
“the vehicle is a forklift”(Lanza Column 5 lines 34-39 discloses Forklift truck 100 has a first camera 1 which is attached to a movable fork 2 located on the front of the truck 100. Further lines 46-48 discloses the camera 1 is configured to move identically along with the fork 2 and serves to detect the presence, the position, and the orientation of a pallet. second or navigation camera 3 is located in the upper region of the truck 100 on the side of the truck 100 opposite the fork 2.)


As per claim 7, in view of claim 1, Yamada as modified by Takemura as modified by Komori as modified by Lanza discloses “wherein the one or more processors are further configured to, based on a control cycle of the object detection device ending before the human detection process has been performed on each of the plurality of priority objects, end the human detection processing.” (Takemura, ¶ [0053] a concern that a pedestrian at a close distance in front of a vehicle cannot be detected within a predetermined cycle although an object at a remote position which the vehicle will not collide is detected. By performing processing by taking into account priority, it is possible to stably track an object which becomes an object to be controlled within the predetermined cycle.)

	Claims 8-9 have been analyzed and rejected for the reasons indicated in claim 7 above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Ep 3115966), in view of Takemura et al. (US 2020/0349366), further in view of Komori (US 2010/0099353), in view of Lanza et al. (US 5,938,710), further in view of Ohsugi et al. (US 20160059854.)

As per claim 3, in view of claim 1, Yamada as Takemura as modified by Komori as modified by Lanza disclose “the vehicle is a forklift”(Lanza Column 5 lines 34-39 discloses Forklift truck 100 has a first camera 1 which is attached to a movable fork 2 located on the front of the truck 100. Further lines 46-48 discloses the camera 1 is configured to move identically along with the fork 2 and serves to detect the presence, the position, and the orientation of a pallet. second or navigation camera 3 is located in the upper region of the truck 100 on the side of the truck 100 opposite the fork 2.)

 However Yamada as Takemura as modified by Komori as modified by Lanza does not explicitly disclose the following which would have been obvious in view of Ohsugi “wherein the expected traveling region deriving portion is configured to increase a length of the expected traveling region in a traveling direction of the vehicle as a speed of the vehicle increases.” (Refer to Ohsugi ¶[0180] discloses the relative speed between the dump truck 1 and the object or the traveling speed of the dump truck 1 increases and the length of the second dimension L of the specific detection area SD is lengthened. FIG. 15 illustrates an example in which the relative speed between the dump truck 1 and the object or the traveling speed of the dump truck 1 decreases and the length of the second dimension L of the specific detection area SD is shortened. The length of the second dimension L is involved with the relative speed between the dump truck 1 and the object or the traveling speed of the dump truck 1.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ohsugi technique of controlling a vehicle into Yamada as modified by Takemura as modified by Komori as modified by Lanza technique to provide the known and expected uses and benefits of Ohsugi technique over vehicle surrounding imaging technique of Yamada as modified by Takemura as modified by Komori as modified by Lanza. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ohsugi to Yamada as modified by Takemura as modified by Komori as modified by Lanza in order to reduce vehicle and object collision damage. (Refer to Ohsugi paragraph [0002].)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Ep 3115966), in view of Takemura et al. (US 2020/0349366), in view of Komori (US 2010/0099353), in view of Lanza et al. (US 5,938,710),  further in view of Chase (US 20190347938.)

As per claim 4, in view of claim 1, Yamada as Takemura as modified by Komori as modified by Lanza disclose “the vehicle is a forklift”(Lanza Column 5 lines 34-39 discloses Forklift truck 100 has a first camera 1 which is attached to a movable fork 2 located on the front of the truck 100. Further lines 46-48 discloses the camera 1 is configured to move identically along with the fork 2 and serves to detect the presence, the position, and the orientation of a pallet. second or navigation camera 3 is located in the upper region of the truck 100 on the side of the truck 100 opposite the fork 2.)
However Yamada as Takemura as modified by Komori as modified by Lanza does not explicitly disclose the following which would have been obvious in view of Chase “wherein the expected traveling region deriving portion is configured to widen the expected traveling region in a vehicle width direction of the vehicle as a speed of the vehicle decreases.” (Refer to Chase ¶[0026] discloses as the vehicle's speed decreases, the number and area of pixels analyzed can be increased to effectively widen the sensor's field area(s) of interest. At low speeds, the area of analysis would generally cover a relatively close range in front of the vehicle 100, so as to be able to image the left and right sides of the roadway 104.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Chase technique of pedestrian detection around a vehicle into Yamada as modified by Takemura as modified by Komori as modified by Lanza technique to provide the known and expected uses and benefits of Chase technique over vehicle surrounding imaging technique of Yamada as modified by Takemura as modified by Komori as modified by Lanza. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Chase to Yamada as modified by Takemura as modified by Komori as modified by Lanza in order to prevent harmful interaction between vehicle and pedestrians. (Refer to Chase paragraph [0002].)

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Ep 3115966), in view of Takemura et al. (US 2020/0349366), further in view of Komori (US 2010/0099353), in view of Lanza et al. (US 5,938,710), further in view of Umemura et al. (US 2019/0371005.)
As per claim 10, in view of claim 1, Yamada as modified by Takemura as modified by Komori as modified by Lanza discloses “wherein the stereo camera is configured to capture the images of an area behind the forklift”,(Refer to Lanza figure 2, camera 3 is positioned on the rear area of the forklift. 
However Takemura as modified by Komori as modified by Lanza is silent on the following which would have been obvious in view of Umemura “and when the forklift moves backward, the one or more processors are triggered to perform an object detection process including the human detection process.”  (Refer to Umemura figure 1,¶[0101] discloses the image processing system 1, for example, is a system for monitoring the surroundings of a forklift 60, and the camera 2 is attached at a position capable of monitoring the rear side of the forklift 60 (at the rear end position of the overhead guard of the forklift 60, for example). Thus, the rear side of the forklift 60 is regarded as a target area for detecting the person 61.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Umemura technique of automatically operating a forklift truck into Yamada as modified by Takemura as modified by Komori as modified by Lanza technique to provide the known and expected uses and benefits of Umemura technique over vehicle surrounding imaging technique of Yamada as modified by Takemura as modified by Komori as modified by Lanza. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Umemura to Yamada as modified by Takemura as modified by Komori as modified by Lanza in order to detect a load in different position and route without need of guidance along the truck. (Refer to Umemura column 1, line 23-24.)
Claims 11 and 12 have been analyzed and are rejected for the reasons indicated in claim 10 above. Additionally, the rationale and motivation to combine the Yamada, Takemura, Komori, and Lanza references, presented in rejection of claim 10, apply to these claims.

Conclusions
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661